Gabrielli, J.
(dissenting). I dissent and vote to affirm on the well-reasoned opinion of Mr. Justice Richard J. Cardamone writing for a majority at the Appellate Division. Quite apart from the rationale employed by him, it is the unusual case where an annual tax escalation clause, such as in this very case, is made applicable to but one year, which has no basis in logic and makes no commercial sense, rather than for the entire term of the lease.
Chief Judge Breitel and Judges Jasen, Jones, Wachtler, Fuchsberg and Cooke concur; Judge Gabrielli dissents and votes to affirm in a separate memorandum.
Order reversed, with costs, and summary judgment granted to defendant tenant dismissing the first cause of action in a memorandum.